PER CURIAM HEADING




 
NO. 12-03-00296-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



DANNY HILAL,§
	APPEAL FROM THE 124TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

DAVID COWEE,
APPELLEE§
	GREGG COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3.  On September 26, 2003, this court notified Appellant that the
filing fee for this appeal was due to have been paid on or before September 22, 2003, and had not
been received.  Tex. R. App. P. 5 (requiring payment of filing fee at time an item is presented for
filing).  Appellant was further notified that this appeal would be presented to the court for dismissal
if the filing fee was not paid on or before October 6, 2003.  
	The payment deadline has now expired, and Appellant has neither responded to the
September 26 notice nor complied with the court's request.  Appellant having failed, after notice,
to comply with Rule 5, the appeal is dismissed.  Tex. R. App. P.  42.3(c).
Opinion delivered October 22, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(PUBLISH)